Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 1 of 10




              EXHIBIT C
       Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 2 of 10




     IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
            DISTRICT OF FLORIDA PANAMA CITY DIVISION

Andrew and Kelly David,                        CASE NO.: 5:21-cv-27-MW/MJF

       Plaintiffs
v.

USAA CASUALTY INSURANCE
COMPANY,

     Defendant.
___________________________________/

     PLAINTIFFS’ AMENDED ANSWER TO INTERROGATORY
 NUMBER ONE OF DEFENDANT’S FIRST SET OF INTERROGATORIES

        Plaintiffs, Andrew and Kelly David, by and through the undersigned counsel,

and pursuant to FRCP 33, hereby Amend their Answer to Interrogatory Number One

of Defendant’s First Set of Interrogatories to Plaintiffs in the above referenced case

as follows:

     1. Describe with specificity each and every claim for damages or other relief
        you are making against USAA CIC in this action, specifying all types,
        items and categories of loss, damage, or other reimbursement claimed,
        and including for each, a dollar amount and the formula or method you
        used to calculate that amount. If you are not able to specify an exact
        dollar amount, indicate the range or approximate amount you intend to
        claim.

        Plaintiffs are seeking less than $75,000 in damages, inclusive of interest,

        costs, and attorney’s fees. Please also see the Declarations of Plaintiffs

        produced herewith.
     Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 3 of 10




We, Andrew David and Kelly David, hereby declare under penalty of perjury, as

provided for by the laws of the United States, 28 U.S.C. § 1746, that the foregoing

answers are true and correct:



                                                              02/11/2021


________________________                                       _____________
Andrew David                                                   Date

                                                               02/11/2021


________________________                                       _____________
Kelly David                                                    Date
       Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 4 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

ANDREW DAVID and
KELLY DAVID,

        Plaintiffs,

v.                                                            Case No.: 5:21-cv-00027-MW-MJF

USAA CASUALTY INSURANCE
COMPANY,

     Defendant.
________________________________/

                           DECLARATION OF ANDREW DAVID

        I, Andrew David, declare under penalty of perjury, as provided for by the laws

of the United States, 28 U.S.C. § 1746, that the following statements are true and

correct:

     1. My legal name is Andrew David.

     2. I am over the age of 18 and am otherwise competent to make this Declaration.

     3. I am a Plaintiff in the above styled action. 1

     4. The total amount of damages sought by the Plaintiffs, collectively, in the

        above styled action is and will remain less than seventy-five thousand

        ($75,000.00) inclusive of interest, costs, and attorney fees.


1
 References to the “above styled action” include this action when it was formerly pending in the Circuit Court of the
Fourteenth Judicial Circuit, in and for Bay County Florida, bearing case number 20001385-CA.
    Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 5 of 10




  5. Plaintiffs have not, and will not, seek damages in excess of seventy-five

     thousand ($75,000.00) inclusive of interest, costs, and attorney fees, in the

     above styled action.

  6. To the extent that any previous representation made by Plaintiffs was

     interpreted to be inconsistent with the evidence contained here, said

     representations are withdrawn and clarified by way of this Declaration.

           02/11/2021

Executed on ________________



                                           ____________________________
                                           Andrew David
       Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 6 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION

ANDREW DAVID and
KELLY DAVID,

        Plaintiffs,

v.                                                            Case No.: 5:21-cv-00027-MW-MJF

USAA CASUALTY INSURANCE
COMPANY,

     Defendant.
________________________________/

                             DECLARATION OF KELLY DAVID

        I, Kelly David, declare under penalty of perjury, as provided for by the laws

of the United States, 28 U.S.C. § 1746, that the following statements are true and

correct:

     1. My legal name is Kelly David.

     2. I am over the age of 18 and am otherwise competent to make this Declaration.

     3. I am a Plaintiff in the above styled action. 1

     4. The total amount of damages sought by the Plaintiffs, collectively, in the

        above styled action is and will remain less than seventy-five thousand

        ($75,000.00) inclusive of interest, costs, and attorney fees.


1
 References to the “above styled action” include this action when it was formerly pending in the Circuit Court of the
Fourteenth Judicial Circuit, in and for Bay County Florida, bearing case number 20001385-CA.
    Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 7 of 10




  5. Plaintiffs have not, and will not, seek damages in excess of seventy-five

     thousand ($75,000.00) inclusive of interest, costs, and attorney fees, in the

     above styled action.

  6. To the extent that any previous representation made by Plaintiffs was

     interpreted to be inconsistent with the evidence contained here, said

     representations are withdrawn and clarified by way of this Declaration.

            02/11/2021

Executed on ________________



                                           ____________________________
                                           Kelly David
    Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 8 of 10




                    CERTIFICATION OF SERVICE

     I DO HEREBY CERTIFY that on February 11, 2021 a true and correct copy

of this document was served via electronic mail to: John Little, Esq. at

JLittle@maynardcooper.com.




                                  Respectfully submitted by:

                                  /s/ Benjamin W. Raslavich
                                  BENJAMIN W. RASLAVICH, ESQ.
                                  Florida Bar No.: 0102808
                                  KUHN RASLAVICH, P.A.
                                  2110 West Platt Street
                                  Tampa, Florida 33606
                                  Telephone: (813) 422 - 7782
                                  Facsimile: (813) 422 - 7783
                                  Ben@theKRfirm.com
                                  Counsel for Plaintiff
       Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 9 of 10




     IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
            DISTRICT OF FLORIDA PANAMA CITY DIVISION

Andrew and Kelly David,                       CASE NO.: 5:21-cv-27-MW/MJF

       Plaintiffs
v.

USAA CASUALTY INSURANCE
COMPANY,

     Defendant.
___________________________________/

       PLAINTIFFS’ AMENDED ANSWER TO DEFENDANT’S FIRST
                    REQUEST FOR ADMISSIONS

        Plaintiffs, Andrew and Kelly David, by and through the undersigned counsel,

and pursuant to FRCP 36, hereby Amend their Answer to Defendant’s First Request

for Admissions in the above referenced case as follows:

     1. Admit that you will not seek a sum or value in excess of $75,000, exclusive
        of interests and costs, in this action.

        Admitted.
    Case 5:21-cv-00027-MW-MJF Document 6-3 Filed 02/17/21 Page 10 of 10




                     CERTIFICATION OF SERVICE

     I DO HEREBY CERTIFY that on February 11, 2021 a true and correct copy

of this document was served via electronic mail to: John Little, Esq. at

JLittle@maynardcooper.com.




                                  Respectfully submitted by:

                                  /s/ Benjamin W. Raslavich
                                  BENJAMIN W. RASLAVICH, ESQ.
                                  Florida Bar No.: 0102808
                                  KUHN RASLAVICH, P.A.
                                  2110 West Platt Street
                                  Tampa, Florida 33606
                                  Telephone: (813) 422 - 7782
                                  Facsimile: (813) 422 - 7783
                                  Ben@theKRfirm.com
                                  Counsel for Plaintiff
